IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-1230-14



                       CHAD WILLIAM MURRAY, Appellant

                                            v.

                               THE STATE OF TEXAS

           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE SEVENTH COURT OF APPEALS
                            HILL COUNTY

        H ERVEY, J., delivered the opinion of the Court in which K ELLER, P.J.,
J OHNSON, K EASLER, A LCALA, R ICHARDSON, Y EARY, N EWELL, JJ., joined. M EYERS,
J., filed a dissenting opinion.

                                     OPINION

      Chad William Murray, Appellant, was charged with misdemeanor driving while

intoxicated and was convicted by a jury. He was sentenced to one-year confinement in the

county jail and ordered to pay a $1,000 fine. His sentence of confinement was suspended,

and Appellant was placed on community supervision for two years. On appeal, Appellant

argued that there was insufficient evidence adduced at trial to prove beyond a reasonable
                                                                                       Murray–2

doubt that, for purposes of the DWI statute, he was operating a vehicle. The court of

appeals agreed, reversed the judgment below, and rendered an acquittal. The State

Prosecuting Attorney filed a petition for review in this Court, which we granted. The sole

question for our review is whether “a driver who is passed out behind the wheel of a

running vehicle [is] ‘operating’ it for the purposes of DWI?” We will reverse the

judgment of the court of appeals.1

       On January 16, 2011, between approximately 1:00 a.m. and 2:00 a.m., Deputy

James McClanahan of the Hill County Sheriff’s Office was driving on Highway 22 when

he saw Appellant’s black truck parked on the side of the road. The vehicle, with its

headlights on, was parked partially on an improved shoulder and partially in a driveway

near a fireworks stand. The officer believed that the engine was running because, due to

the cold weather, he could see exhaust vapors leaving the tailpipe of the truck, but he

could not see anyone in the vehicle as he drove past it. And because the fireworks stand

near Appellant’s truck had been broken into recently, Deputy McClanahan suspected that

Appellant may have been attempting to steal fireworks, so he parked and approached

Appellant’s truck on foot. As he neared the vehicle, he saw Appellant reclined in the

driver’s seat asleep. He also confirmed that the engine was running, the truck

transmission was in the “park” position, and the radio was on with the volume turned up.

Because of the volume of the radio, McClanahan had to “beat” on the driver’s side

       1
        We solely address the sufficiency of the evidence as it pertains to the element of
“operating” in the DWI statute because Appellant challenged only that element of the statute.
                                                                                   Murray–3

window for a few minutes to rouse Appellant. Once awake, Appellant rolled down the

window, and Deputy McClanahan immediately smelled alcohol in the truck. He also

noted that Appellant appeared very intoxicated, his movements were sluggish, and his

speech was impaired. He asked Appellant whether he had been drinking alcohol, and

Appellant responded that “he’d had a little.” There was no one else in Appellant’s vehicle

or anyone near the area, and no alcoholic substances or containers were found in the

vicinity.

       McClanahan, who was not certified to administer standard field sobriety tests,

radioed for an officer certified to perform those tests. Trooper Frederick Hart from the

Department of Public Safety was dispatched to the scene. Hart testified that Appellant

failed all of the standard field sobriety tests. Consequently, Trooper Hart arrested

Appellant for DWI.

                         E VIDENTIARY-SUFFICIENCY PRINCIPLES

       When reviewing whether there is legally sufficient evidence to support a criminal

conviction, the standard of review we apply is “whether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S.
307, 319 (1979) (emphasis in original). This standard tasks the factfinder with resolving

conflicts in the testimony, weighing the evidence, and drawing reasonable inferences

from basic facts. Id. On appeal, reviewing courts “determine whether the necessary
                                                                                   Murray–4

inferences are reasonable based upon the combined and cumulative force of all the

evidence when viewed in the light most favorable to the verdict.” Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007). Thus, “[a]ppellate courts are not permitted to

use a ‘divide and conquer’ strategy for evaluating sufficiency of the evidence” 2 because

that approach does not consider the cumulative force of all the evidence. When the record

supports conflicting inferences, we presume that the factfinder resolved the conflicts in

favor of the verdict, and we defer to that determination. See Hooper v. State, 214 S.W.3d
9, 12 (Tex. Crim. App. 2007).

                                           D ISCUSSION

       Although the court of appeals correctly stated the applicable standard of review for

insufficient-evidence claims, it misapplied that standard of review in its analysis in two

respects. First, the court engaged in a divide-and-conquer analysis, explaining away

individual facts that, when considered together, would support a reasonable inference that

Appellant operated his vehicle while intoxicated. Second, the court focused its analysis on

evidence that was not admitted at trial by distinguishing “missing” evidence in

Appellant’s case from evidence present in preceding cases. However, since Jackson was

decided, the pertinent inquiry in an evidentiary-sufficiency analysis remains the same:

whether any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.



       2
           Hacker v. State, 389 S.W.3d 860, 873 (Tex. Crim. App. 2013).
                                                                                   Murray–5

       The court of appeals concluded that the record showed that “[A]ppellant was

simply found asleep in a running truck while parked off the roadway and mainly in a

private driveway. And, while one can infer that someone had to have driven the truck

there, we have no evidence as to when or whether the person was inebriated at the time.”

Murray v. State, 440 S.W.3d 927, 929 (Tex. App.—Amarillo 2014, pet. granted). We

disagree.

       The record shows that Appellant’s vehicle engine was running, that he was in the

driver’s seat, that he was the only person in the vehicle, and he was the only person in the

vicinity. It also shows that there were no alcoholic beverages or containers in the area.

McClanahan testified that, as soon as Appellant rolled down the driver side window, he

could immediately smell alcohol, and he thought Appellant was “very intoxicated” based

on his observations. Those observations included that Appellant’s actions were sluggish,

his speech was impaired, and he could not remove his driver’s license from his wallet,

although he tried and failed multiple times. McClanahan testified that, when he asked

Appellant for identification, Appellant pulled business cards out of his wallet and tried to

hand them to him, and when McClanahan told Appellant that those were business cards,

Appellant handed him a folded $100 bill from his wallet. McClanahan told Appellant he

did not want his money, and ultimately, he had to remove the driver’s license from

Appellant’s wallet.

       Based on Appellant’s admission that he had been drinking, McClanahan’s
                                                                                       Murray–6

observation that Appellant appeared “very intoxicated,” and the fact that no alcoholic

beverages were found in the vicinity, a factfinder could have reasonably inferred that

Appellant consumed alcoholic beverages to the point of intoxication somewhere other

than where he was found. Furthermore, because Appellant was the only person found in

the area, a factfinder could have also reasonably inferred that Appellant drove his vehicle

to the location at which he was found after drinking to intoxication.3

       When the evidence is viewed in the light most favorable to the State, a rational

factfinder could have found that Appellant operated his vehicle while intoxicated.

Consequently, we hold that the evidence in this case was legally sufficient to sustain the

jury’s finding that Appellant operated his vehicle. We reverse the judgment of the court

of appeals and remand this case for the court of appeals to address any other properly

raised claims necessary to the disposition of Appellant’s appeal.

                                                           Hervey, J.

Delivered: April 15, 2015

Publish


       3
         The court of appeals appears troubled that the record did not reveal “[w]hether
[A]ppellant owned or was in some way affiliated with the fireworks stand . . . . [w]hether he
began ingesting alcoholic substances at a locale near the fireworks stand . . . ,” and “whether
establishments existed nearby whereat intoxicating substances could be acquired.” See Murray,
440 S.W.3d at 929. We believe that these concerns are without merit and lose sight of the
ultimate inquiry of any evidentiary-sufficiency analysis in a DWI case.
        The State does not have the burden to prove where Appellant obtained or consumed
alcoholic beverages, or whether Appellant was affiliated with the nearby fireworks stand. The
only question is whether the factfinder could have reasonably inferred sufficient facts to
determine that each element of the offense was proven beyond a reasonable doubt.